Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 4, 6, 10, 13, and 14 are cancelled. A complete action on the merits of pending claims 1-3, 5, 7-9, 11, 12, and 15-20 appears herein.

Response to Arguments
Applicant's arguments filed 02/17/2022, regarding the suitability Hancock686 to teach or be used in a ligament tightening procedure have been fully considered but they are not persuasive.
Applicant argues that Hancock686 provides no reason to use the disclosed surgical cutting apparatus (100) to perform other types of operations, let alone that it can be adapted to perform ligament tightening, and that one of ordinary skill in the art would have no reason to consider Hancock686 when designing an apparatus for ligament tightening.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, it is known in the art that electrosurgical energy emitting devices can be used to tighten ligaments (Please see evidentiary reference West, JR. et al. (US 2002/0095199 A1): Page 1, Par. [0008], and Page 3, Par. [0041]: ligaments may be shrunk by heating the collagen fibers with an RF probe.) and more specifically that microwave emitting devices may be used to tighten ligaments (Please see evidentiary references Shroff (US 2010/0137857 A1): Page 5, Par. [0097]: Microwave systems may be used in arthroscopic application such as shrinking of the tissues of the ligamentous joint capsule, and Hancock072 (US 2012/0191072 A1): Page 4, Par. [0041]-[0043]: Microwave radiation may be used to tighten collagen in ligaments, tendons, or muscle). As such, one of ordinary skill in the art would recognize that an electrosurgical device configured to output microwave energy, such as the device taught by Hancock686, could alternatively be used for ligament tightening.
Applicant further argues that Hancock686 teaches a surgical cutting apparatus (100) for resecting tissue. And that the surgical apparatus (100) would not be used for performing ligament tightening, as the sharp edges of the blade structure could cut or damage ligaments and surrounding tissue, and so is unsuitable for performing ligament tightening.
Examiner respectfully disagrees, and contends that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The apparatus (200) of Hancock686 is capable of outputting electrosurgical microwave energy to affect tissue. As discussed above, the application of microwave energy to tissue can be used to tighten ligaments. Therefore, the apparatus (200) of Hancock is capable of performing ligament tightening. The sharp edges of the blade structure of Hancock686 does not render the apparatus (200) incapable of performing ligament tightening.
Applicant further argues that Hancock574 doesn’t teach or suggest a controller arranged to process detected forward and reflected signals to obtain information indicative of a type of body tissue in the treatment zone.
Examiner respectfully disagrees, and contends that the term “forward signal” can be considered any signal that travels from a power source towards a probe/tissue. In this case, the reference signal would be taken prior to reaching amplifier (2) as the signal travels from the power source, towards the probe (4). Additionally, Par. [0171] further teaches that the reference signal may be taken from other locations, including after the output to the tuner (50) as measurements taken from that location suffer less noise generated by other components of the system.
Applicant’s arguments, see Remarks, filed 02/17/2022, with respect to the rejection(s) of claim 1 under U.S.C. 103, regarding Hancock686 being unable to detect a forward power or a reverse power of the low power measurement channels (channels B and D), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hancock (hereinafter “Hancock686”) (US 2010/0286686 A1) in view of Hancock et al. (hereinafter “Hancock574”) (US 2008/0234574 A1) in view of Hancock (hereinafter “Hancock943) (US 2013/0267943 A1) in view of Townley et al. (hereinafter “Townley”) (US 2018/0133460 A1) in view of Underwood et al. (hereinafter “Underwood”) (US 6,264,651 B1). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5, 7-9, 11, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock686 (US 2010/0286686 A1) in view of Hancock574 (US 2008/0234574 A1) in view of Hancock943 (US 2013/0267943 A1) in view of Townley (US 2018/0133460 A1) in view of Underwood (US 6,264,651 B1). 
Regarding claim 1, Hancock686 teaches
an electrosurgical generator (Fig. 2A, Char. 102 and 202) arranged to generate and output microwave electromagnetic (EM) energy; (Claim 49)
a probe connected to the electrosurgical generator, (Fig. 2, Char. 200: apparatus) the probe comprising: 
a coaxial transmission line for conveying the microwave EM energy; (Fig. 2A, Char. 127: common signal path; Page 13, Par. [0136]: common signal path (127) may be a coaxial cable) and 
an applicator at a distal end of the coaxial transmission line, (Fig. 2A, Char. 104: surgical instrument) the applicator having an energy delivery structure (Page 17, Claim 43: antenna) arranged to receive the microwave EM from the coaxial transmission line (Fig. 2; Page Par. [0136]: the amplified microwave signals are transmitted to their respective antennas on surgical instrument (104)) and emit the received microwave EM energy into a treatment zone adjacent to the applicator; (Page 17, Claim 43: the antenna emits a substantially uniform microwave radiation field.)
a detector arranged to monitor a property of the treatment zone; (Fig. 2A, Char. 120, 122, 130, and 134; Page 11, Par. [0110]-[0112]: detectors (130 and 134) work with directional couplers (122) to monitor the reflected power and reflection coefficient from the biological tissue) and 
a controller (Fig. 2A, Char. 116: microprocessor/DSP unit) arranged to control an energy delivery profile of the microwave EM energy delivered to the probe (Page 12, Par. [0125]; Page 12, Par. [0127]: components in the line-up from the first source (102) are given the same reference numbers as components in Fig. 1 which provide the same function.) based on information obtained by the detector, (Page 12, Par. [0123]: The measured reflected signal is processed by microprocessor (116) and power level adjustments can be made to the treatment channel based on the reflected signal from the measurement channel before any high power radiation is delivered.) wherein the energy delivery profile comprises: 
i) a measurement energy delivery profile, (Page 10, Par. [0104]: radiation delivered at a lower power level which will not affect tissue at the blade but which can be used to obtain information about that tissue, Pages 12, Par. [0130]-Page 13, Par. [0131]: the measurement channels (B and D) function the same as the measurement channels described in regard to Fig. 1) and 
ii) a therapeutic energy delivery profile, (Page 10, Par. [0104]: radiation delivered at a lower power level which will seal or cauterize blood vessels that are cut open by the blade, Pages 12, Par. [0130]-Page 13, Par. [0131]: the treatment channels (A and C) function the same as the treatment channels described in regard to Fig. 1)
wherein a power magnitude of the therapeutic energy delivery profile is larger than a power magnitude of the measurement energy delivery profile; (Page 1, Par. [0009], and Page 2, Par. [0012]: the first power level for treatment is up to 300 W, and the second power level for measurement is 100mW or less)
wherein the detector comprises a power sensing module (Fig. 2A, Char. 120, 122, 220, and 222) arranged to detect a forward power signal of the therapeutic energy delivery profile travelling from the electrosurgical generator to the probe (Fig. 2A, Char. 120: forward power directional coupler; Page 11, Par. [0110]: Forward power directional coupler (120) is configured to measure the forward power) and a reflected power signal reflected back from the probe, (Fig 2A, Char. 122: reverse power directional coupler; Page 11, Par. [0112]: reverse power directional coupler (122) measures the reflected power)
wherein the controller is arranged to process the detected forward and reflected power signals. (Page 11, Par. [0110]-[0112]: the sampled forward reflected powers are sent to microprocessor (116) via detectors (130) and (134) respectively so that microprocessor (116) can manipulate or use the power signals.)
Hancock686, as applied to claim 1 above, does not explicitly teach
		a flexible shaft
		that the controller selects the energy delivery profile
that the detected forward power signal is the forward power signal of the measurement energy profile
the controller processes the forward and backward power signals to obtain information indicative of a type of body tissue in the treatment zone, and 
wherein the controller includes a memory storing reference data and a microprocessor arranged to: 
execute software commands to compare the information indicative of type of body tissue in the treatment zone with the reference data, and 
detect the presence of nerve tissue in the treatment zone from the comparison; and 
select the therapeutic energy delivery profile when it is determined that nerve tissue is absent from the treatment zone.
Hancock574, in an analogous device, teaches an ablation and tissue classification system (Fig. 1) comprising a microprocessor configured to process forward and backward power signals to obtain information indicative of a type of body tissue in a treatment zone; (Page 16, Claim 5; and Page 11, Par. [0173]: A signal processor (680) calculates a complex impedance using the phase and magnitude of the reflected and forward signals; Page 11, Par. [0175]: A tissue classifier (150) classifies the tissue using the complex impedance; Page 11, Par. [0174]: The digital signal processor (680), and tissue classifier (150) can be combined into a single component such as a microprocessor.) and the tissue type can by classified by comparing the calculated complex impedance values with a reference table such as the one shown in the reference book by France A Duck and published by Academic Press London in 1990 (ISBN 0-12-222800-6) (Page 11, Par. [0176])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hancock686 to incorporate the teachings of Hancock574 and configure the microprocessor (116) of Hancock686 to process forward and backward power signals to obtain information indicative of a type of body tissue in a treatment zone by calculating a complex impedance using the phase and magnitude of the forward and reflected signals, and to classify the tissue by comparing the complex impedance with a reference table of tissue types and their respective reference complex impedance values. Doing so would allow for the device to inform a user of when the target tissue is detected, or when the target tissue has been fully treated, minimizing the risk of both accidentally ablating/treating tissue other than the target tissue, and over treating the target tissue, as implied in Hancock574. (Page 1, Par. [0006])
The combination of Hancock686/Hancock574, as applied to claim 1 above, does not explicitly teach a flexible shaft; that the controller selects the energy delivery profile; that the detected forward power signal is the forward power signal of the measurement energy profile; the controller includes a memory storing reference data and a microprocessor arranged to detect the presence of nerve tissue in the treatment zone from the comparison; and select the therapeutic energy delivery profile when it is determined that nerve tissue is absent from the treatment zone.
Hancock943, in an analogous device, teaches an electrosurgical apparatus (Fig. 14, Char. 400: electrosurgical apparatus) configured to output microwave energy at a high power for treatment, and a low power for measurement, (Page 2, Par. [0022]) wherein the electrosurgical apparatus measures the forward and reflected power of the measurement channel to determine tissue properties; (Page 3, Par. [0023]) wherein the electrosurgical apparatus comprises a controller (Fig. 14, Char. 406: controller) configured to select at least one of either a measurement energy delivery profile or a treatment profile to be sent to, and output by, a microwave probe; (Page 20, Par. [0198]) and wherein a user interface is connected to the controller such that a user can receive information about the treatment, and permit the profile of energy delivery to be controlled according to user specifications. (Page 20, Par. [0204]: a user may interact with the controller 406 via user interface 452, as discussed above; Page 11, Par. [0117]: A user interface (112) communicates with the controller 106 to provide information about treatment to the user and permit various aspects of treatment (e.g. the amount of energy delivered to the patient, or the profile of energy delivery) to be manually selected or controlled, e.g. via suitable user commands; One of ordinary skill in the art would expect user interface 452 to function similarly as user interface 112)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hancock686, as applied to claim 1 above, to incorporate the teachings of Hancock943, and configure the detector of the Hancock686/Hancock574 combination to measure the forward and reflected power of the measurement energy delivery profile, as well as configure the microprocessor (116) of the Hancock686/Hancock574 combination be connected to a user interface such that the microprocessor controls and selects the energy delivery output to be sent to, and output by, the microwave probe according to user specifications. Measuring the forward and reflected power of the measurement energy delivery profile would allow the complex impedance to be calculated using non-therapeutic microwave energy levels, which would minimize the risk of damaging tissue while performing measurements and classifying tissue, since the non-therapeutic frequencies provide little to no lasting effects on tissue, as suggested in Hancock943. (Page 2, Par. [0022]) Configuring the microprocessor (116) of the Hancock686/Hancock574 combination to be connected to a user interface such that the microprocessor controls and selects the energy delivery output to be sent to, and output by, the microwave probe according to user specifications would allow a user to adjust operating parameters and control the energy delivery profile with greater ease via the user interface.
The combination of Hancock686/Hancock574/Hancock943, as discussed above, does not explicitly teach a flexible shaft; the controller includes a memory storing reference data; the comparison of the information indicative of the type of body tissue occurs due to software commands executed by the microprocessor; and the microprocessor is arranged to detect the presence of nerve tissue in the treatment zone from the comparison, and select the therapeutic energy delivery profile when it is determined that nerve tissue is absent from the treatment zone.
Townley, in a similar field of endeavor, teaches a modulation/evaluation device device (Fig. 3A, Char. 300: system) comprising a controller, (Fig. 3A, Char. 318: controller) and a memory storing instructions executable by the controller; (Pages 4-5, Par. [0036]) wherein the device uses complex impedance to identify and map anatomical features of interest, including the location of nerves. (Pages 16-17, Par. [0099])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hancock686/Hancock574/Hancock943, as discussed above, to incorporate the teachings of Townley, and configure the controller to include a memory storing the reference data, execute software commands to compare the information indicative of the type of body tissue in the treatment zone (complex impedance) with the reference data stored in the memory, and arrange the microprocessor to detect the presence of nerve tissue in the treatment zone from the comparison of complex impedance values with the reference data stored in the memory. 
Configuring the controller to include a memory storing the reference data, and execute software commands to compare the information indicative of the type of body tissue in the treatment zone (complex impedance) with the reference data stored in the memory would allow for the comparison to be performed automatically, saving time and simplifying the procedure for the user. Arranging the microprocessor to detect the presence of nerve tissue in the treatment zone from the comparison of complex impedance values with the reference data stored in the memory would grant the user better situational awareness, allowing them to take into account the treatment area’s tissue composition before delivering energy and minimizing the risk of accidentally delivering energy to tissue other than the target tissue.
The combination of Hancock686/Hancock574/Hancock943/Townley, as discussed above, does not explicitly teach a flexible shaft, or that the microprocessor is arranged to select the therapeutic energy delivery profile when it is determined that nerve tissue is absent from the treatment zone.
Underwood, in a similar field of endeavor, teaches an electrosurgical device (Fig. 2, Char. 20: electrosurgical probe) comprising a flexible shaft; (Fig. 2, Char. 100: shaft; Col. 11, Lines 53-59: The shaft may be flexible) and detecting the presence of nerve tissue in a patient, and only supplying electrosurgical energy to the tissue when nerve tissue is absent from the treatment zone. (Col. 10, Lines 31-56)
Underwood further teaches that the preferred depth of heating to effect the shrinkage of collagen at least partially depends on the location of structures (e.g. nerves) that should not be exposed to damaging temperatures. (Col. 8, Lines 43-48)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hancock686/Hancock574/Hancock943/Townley to incorporate the teachings of Underwood, and include a flexible shaft, and configure the microprocessor to select the therapeutic energy delivery profile when it is determined that nerve tissue is absent from the treatment zone. Including a flexible shaft would allow for the manipulation and mechanical support of the energy emitting structure, as suggested in Underwood. (Col, 11, Lines 49-59) Configuring the microprocessor to select the therapeutic energy delivery profile when it is determined that nerve tissue is absent from the treatment zone would minimize the risk of accidentally damaging nerve tissue, as suggested by Underwood. (Col. 8, Lines 43-48)
Regarding claim 2, the Hancock686/Hancock574/Hancock943/Townley/Underwood combination, as applied to claim 1 above, does not explicitly teach the detector comprises a temperature sensor.
Townley further teaches a detector configured to detect a tissue property associated with a tissue type, such as complex impedance, (Pages 16-17, Par. [0098]-[0099]: The evaluation/modulation assembly (312) measures changes in the current density of tissue. The electrical properties of the tissue between a source and receiver electrodes (344) are measured with current and voltage, which is used to create an electrical map/image/profile of the tissue to identify anatomical features of interest.) can also include at least a temperature sensor. (Page 4, Par. [0032]: the evaluation/modulation assembly (312) can include one or more sensing elements (314) including a temperature sensor.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hancock686/Hancock574/Hancock943/Townley/Underwood as applied to claim 1 above, to further incorporate the teachings of Townley, and configure the detector to comprise a temperature sensor. Doing so would allow for the reduction or prevention of irreversible damage to tissue at the treatment site by determining if the tissue temperature at the treatment site reaches a predetermined threshold for irreversible tissue damage, as discussed by Townley. (Page 7, Par. [0048])
Regarding claim 3, the Hancock686/Hancock574/Hancock943/Townley/Underwood combination, as applied to claim 1 above, does not explicitly teach the detector comprises an imaging device. 
Townley further teaches a detector configured to detect a tissue property associated with a tissue type, such as complex impedance, (Pages 16-17, Par. [0098]-[0099]: The evaluation/modulation assembly (312) measures changes in the current density of tissue. The electrical properties of the tissue between a source and receiver electrodes (344) are measured with current and voltage, which is used to create an electrical map/image/profile of the tissue to identify anatomical features of interest.) can also include at least an optical sensor. (Page 4, Par. [0032]: the evaluation/modulation assembly (312) can include one or more sensing elements (314) including an optical sensor.)
Townley further teaches that device (302) can be positioned and manipulated using image guidance. (Page 6, Par. [0040])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hancock686/Hancock574/Hancock943/Townley/Underwood as applied to claim 1 above, to further incorporate the teachings of Townley, and configure the detector to also comprise an optical sensor, and to use image guidance to position the device within the treatment area. Doing so would allow for the probe to be easily maneuvered/manipulated within a patient’s body, allowing a user to quickly and easily access the treatment area, as suggested in Townley. (Page 6, Par. [0040])
Regarding claim 5, the Hancock686/Hancock574/Hancock943/Townley/Underwood combination, as applied to claim 1 above, teaches the controller is arranged to determine from the detected forward and reflected power signals either: 
(i) complex impedance, or 
(ii) attenuation or phase constants 
of the type of body tissue in the treatment zone, (Hancock574: Par. [0173]: a complex impedance of the tissue is calculated using the phase and magnitude of the reflected and forward signals – it is implicit that this feature be present in the Hancock686/Hancock574/Hancock943/Townley/Underwood combination based on the rejection to claim 1 above.) the information indicative of the type of body tissue in the treatment zone being a result of determining the complex impedance or the attenuation or phase constants. (Hancock574: Page 16, Claim 5; and Page 11, Par. [0175]: A tissue classifier (150) classifies the tissue using the complex impedance – it is implicit that this feature be present in the Hancock686/Hancock574/Hancock943/Townley/Underwood combination based on the rejection to claim 1 above.)
Regarding claims 7 and 8, the Hancock686/Hancock574/Hancock943/Townley/Underwood combination, does not explicitly teach a cooling mechanism for removing thermal energy from the treatment zone, wherein the probe includes a fluid feed conduit extending through the flexible shaft, and wherein the cooling mechanism comprises an actuator for delivering coolant through the fluid feed conduit to the treatment zone.
Townley further teaches a cooling mechanism for removing thermal energy from the treatment zone, (Page 7, Par. [0049]:a balloon having a plurality of electrodes disposed thereon, is configured to act as a heat sink by being configured to receive a cooling agent or media to reduce the heating of tissue adjacent to the electrodes (344)) wherein a probe includes a fluid feed conduit extending through a shaft, (Fig. 3, and Page 4 Par. [0035]: the channel (324) is a fluid pathway to deliver a fluid to the distal portion (308b) of the shaft (308) via port (326)) and wherein the cooling mechanism comprises an actuator for delivering coolant through the fluid feed conduit to the treatment zone. (The device would naturally have an actuator or pump to drive the fluid from a fluid source into the balloon.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hancock686/Hancock574/Hancock943/Townley/Underwood as applied to claim 1 above, to further incorporate the teachings of Townley, and include a cooling mechanism for removing thermal energy from the treatment zone, wherein the probe includes a fluid feed conduit extending through the flexible shaft, and wherein the cooling mechanism comprises an actuator for delivering coolant through the fluid feed conduit to the treatment zone. Doing so would minimize the risk of accidental thermal damage to the tissue within and/or surrounding the treatment zone, as suggested in Townley. (Page 7, Par. [0049])
Regarding claim 9, the Hancock686/Hancock574/Hancock943/Townley/Underwood combination, does not explicitly teach a surgical scoping device having a steerable instrument cord with an instrument channel extending therethrough, wherein the probe is dimensioned to be insertable through the instrument channel to reach the treatment zone.
Townley further teaches a surgical scoping device (Page 6, Par. [0040]: guide catheter or introducer sheath) having a steerable instrument cord (Page 6, Par. [0040]: guidewire) with an instrument channel extending therethrough, (Page 6, Par. [0040]: The device (302) can be configured for delivery via a guide catheter or introducer sheath using a guide wire. The instrument channel would be the lumen configured to house the device (302) during delivery into the treatment zone.) wherein a probe (Page 6, Par. [0040]: Device (302)) is dimensioned to be insertable through the instrument channel to reach the treatment zone. (Page 6, Par. [0040]: the probe would naturally have to be dimensioned to be insertable through the insertion channel of the guide catheter or introducer sheath)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hancock686/Hancock574/Hancock943/Townley/Underwood as applied to claim 1 above, to further incorporate the teachings of Townley, and include a surgical scoping device having a steerable instrument cord with an instrument channel extending therethrough, wherein the probe is dimensioned to be insertable through the instrument channel to reach the treatment zone. Doing so would allow for easy access and delivery of the probe to the treatment zone.
Regarding claim 11, the Hancock686/Hancock574/Hancock943/Townley/Underwood combination, as applied to claim 1 above, teaches the power magnitude of the measurement energy delivery profile is 10 mW or less. (Hancock686: Page 2, Par. [0012]: the second power level may be 100mW or less – pending a statement of criticality, the power level range of 100mW or less is determined to read on the limitation “10mW or less” due to their overlapping ranges.)
Regarding claim 12, the Hancock686/Hancock574/Hancock943/Townley/Underwood combination, as applied to claim 1 above, teaches the power magnitude of the therapeutic energy delivery profile is equal to or less than 15 W. (Hancock686: Page 2, Par. [0012]: the first power level may be up to 300W– pending a statement of criticality, the power level range of up to 300W is determined to read on the limitation “equal to or less than 15 W” due to their overlapping ranges.)
Regarding claim 16, the Hancock686/Hancock574/Hancock943/Townley/Underwood combination, as applied to claim 1 above, teaches the energy delivery structure comprises a microstrip antenna. (Hancock686: Page 5, Par. [0050]: the radiating portion may include a microstrip antenna)
Regarding claims 18 and 19, the Hancock686/Hancock574/Hancock943/Townley/Underwood combination, as applied to claim 1 above, does not explicitly teach the energy delivery structure is arranged to conform to a treatment zone on a human or animal body; wherein the applicator comprises an inflatable portion arranged to expand to extend the energy delivery structure into the treatment zone.
Townley further teaches a modulation catheter (Fig. 3B, Char. 302: device) comprising an applicator (Fig. 3B, Char. 312: evaluation/modulation assembly) comprising an energy delivery structure (Fig. 3B, Char. 340 and 344) arranged to conform to a treatment zone on a human or animal body; (Fig. 3B; Page 6, Par. [0044]: individual struts (340) can at least partially conform to the shape of the adjacent anatomical structures to anchor the therapeutic element (312) at the treatment site.) wherein the applicator comprises an inflatable portion arranged to expand to extend the energy delivery structure into the treatment zone. (Page 6, Par. [0044]: The evaluation/modulation assembly can be mechanically expanded via a balloon.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hancock686/Hancock574/Hancock943/Townley/Underwood as applied to claim 1 above, to further incorporate the teachings of Townley, and include the evaluation/modulation assembly of Townley in place of the surgical instrument of Hancock686. Doing so would be a simple substitution of one applicator for another, and would allow the device to at least partially conform the shape of adjacent anatomical structures to anchor the applicator at the treatment site, as discussed in Townley. (Page 6, Par. [0044]) Anchoring the applicator would minimize the risk of accidental movement of the applicator during the procedure.
Regarding claim 20, the Hancock686/Hancock574/Hancock943/Townley/Underwood combination, as applied to claim 1 above, does not explicitly teach the probe comprises a hook portion for retaining a portion of tissue against the energy delivery structure.
Townley further teaches a probe (Pages 18-19, Par. [0110]: 902: neuromodulating and mapping device) comprising an applicator (Fig. 9, Char. 912: evaluation/modulation assembly) comprising penetrating electrodes, (Fig. 9, Char. 960: penetrating electrodes) wherein the electrodes act as hooks in that they are configured in a curved shape with a pointed end and penetrate tissue. (Fig. 9, and Pages 18-19, Par. [0110]: Penetrating electrodes (960) can be driven a small depth into tissue; As the curved, penetrating electrodes (960) are driven into tissue, they would naturally retain a portion of tissue against them)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hancock686/Hancock574/Hancock943/Townley/Underwood as applied to claim 1 above, to further incorporate the teachings of Townley, and include the neuromodulating and mapping device (902) of Townley in place of the surgical instrument (104) of Hancock686. Doing so would be a simple substitution of one applicator for another and would allow for the benefit of high special resolution and a high level of accuracy due to the broad area covered by the penetrating electrodes (960), as discussed in Townley. (Page 19, Par. [0111])
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock686 (US 2010/0286686 A1) Hancock574 (US 2008/0234574 A1) in view of Hancock943 (US 2013/0267943 A1) in view of Townley (US 2018/0133460 A1) in view of (US 6,264,651 B1), as applied to claim 1 above, and further in view of Hancock (hereinafter “Hancock733”) (US 2013/0274733 A1).
Regarding claim 15, the Hancock686/Hancock574/Hancock943/Townley/Underwood combination, as applied to claim 1 above, does not explicitly teach the energy delivery structure comprises a travelling wave slotted radiator.
Hancock733, in a similar field of endeavor, teaches an electrosurgical instrument (Fig. 10A-C, Char. 300: instrument) comprising a travelling wave slotted radiator (Fig. 10A-C, Char. 316: travelling wave antenna structure; Page 9, Par. [0101]: antenna structure (316) comprises a slotted layer of metallization (320)) configured to deliver microwave energy. (Page 9, Par. [0101])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hancock686/Hancock574/Hancock943/Townley/Underwood as applied to claim 1 above, to incorporate the teachings of Hancock733, and configure the energy delivery structure to be a travelling wave slotted radiator. Doing so would be a simple substitution of one energy delivery structure for another, and would allow for microwave radiation to be delivered uniformly along the entire length of the energy delivery structure, ensuring a uniform region of tissue coagulation is achieved, as suggested in Hancock733. (Page 9, Par. [0104])
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock686 (US 2010/0286686 A1) Hancock574 (US 2008/0234574 A1) in view of Hancock943 (US 2013/0267943 A1) in view of Townley (US 2018/0133460 A1) in view of (US 6,264,651 B1), as applied to claim 1 above, and further in view of Carl et al. (hereinafter “Carl”) (US 6,047,216).
Regarding claim 17, the Hancock686/Hancock574/Hancock943/Townley/Underwood combination, as applied to claim 1 above, does not explicitly teach the energy delivery structure comprises an open waveguide.
Carl, in a similar field of endeavor, teaches a microwave ablation system (Fig. 1, Char. 10: system) an energy delivery structure comprising an open waveguide. (Fig. 2, and Col. 9, Lines 47-49)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Hancock686/Hancock574/Hancock943/Townley/Underwood as applied to claim 1 above, to incorporate the teachings of Carl, and configure the energy delivery structure as an open ended waveguide antenna. Doing so would be a simple substitution of one energy delivery structure for another for the predictable result of treating tissue with microwave energy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./             Examiner, Art Unit 3794